DETAILED ACTION
This office action response the amendment application on 12/30/2021
Claims 1-16 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (lDSs) submitted on December 30, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
This is in response to the amendments filed on December 30, 2021.  No Claims has been amended. Claims 1-16 are pending and have been considered below.
Response to Arguments
Applicant's arguments filed December 30, 2021 have been fully considered but they are not persuasive.
The applicant argues see pages 7-8, of the Remarks that Zhang fails to show or suggest the element of “receiving two consecutive broadcast packets to obtain time information corresponding to each of the two broadcast packets” as set forth in claims 1, and similar recitations as set forth in claim 9. Examiner respectfully disagrees. First, the Examiner would like to remind the Applicant's that the rejection based on the broadest reasonable interoperation of the claims. Zhang discloses a broadcast packet and the next broadcast packet (such as two consecutive broadcast packets) within the duration of the broadcast sending period (such as time information) disclosed, [0142, 0173, 0234]). 
The applicant argues see pages 8-9, of the Remarks that Zhang fails to show or suggest the element of “adjusting the target clock according to the time interval and a target value” as set forth in claims 1, and similar recitations as set forth in claim Examiner respectfully disagrees. Zhang discloses adjusting a sending frequency (i.e., target clock), the terminal determines a first sending frequency in a subsequent broadcast sending period (i.e., time interval), (see, [0201-0206], and Fig. 4]). 
Thus, the combination of Zhang and Tubb meets the scope of the claimed limitation as currently presented. 
Additional prior art discloses for the applicant as a references that corresponding to the claim’s limitations.
US20140254466 Interleaving Advertising Packets For Improved Detectability And Security, herein after, “Wurster”. Wurster discloses periodically transmit broadcast messages, (see, [0036]). In addition, transmitter may wait a certain period of time (e.g., 100 milliseconds (ms), etc.) in between iterations of broadcasting a first and second message, (see, [0052]). 
US20070242634 Method and apparatus for message transmission within a communication system, hereinafter “Calcev”, Calcev discloses a nodes are synchronized using periodic beacons broadcast after every ad-hoc beacon interval, [0015, 0024-0028], and Fig. 4-5]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11,15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Application Publication No. 2017/0238274), (“Zhang”, hereinafter), in view of Tubb et al. (U.S. Patent Application Publication No. 2010/0329232), (“Tubb”, hereinafter).
As per Claim 1, Zhang discloses a method for adjusting a target clock of a wireless device, the wireless device receiving broadcast packets sent by a transmitter, the method comprising: 
receiving two consecutive (i.e., periodic) broadcast packets to obtain time information corresponding to each of the two broadcast packets ([see, e.g., wherein receive a broadcast packet, the duration for transmitting/receiving a broadcast packet by the radio frequency wireless module; when the duration of the broadcast sending period reaches the sending duration, and a next broadcast receiving period starts. In the next broadcast receiving period, receiving duration is still T.sub.r, and the foregoing step 301 to step 305 are repeatedly performed, (see, [0082, 0119, 0173, 0234], and Fig. 2, 4); 
obtaining a time interval between the two broadcast packets according to the time information ([see, e.g., a time interval between two consecutive times for sending a broadcast packet,  [0085, 0119]); and 
adjusting the target clock according to the time interval and a target value (adjusting a sending frequency (i.e., target clock), the terminal determines a first sending frequency in a subsequent broadcast sending period (i.e., time interval), (see, [0085,0142, 0201-0206], and Fig. 3A, 4]). 
Zhang doesn’t appear explicitly disclose:  the target clock being related to waking of the wireless device from a standby mode. 
However, Tubb discloses the target clock being related to waking of the wireless device from a standby mode ([see, e.g., the clock for wakeup from the sleep mode of operation, [0322], Fig. 2B]).
In view of the above, having the system of Zhang and then given the well-established teaching of Tubb, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Zhang as taught by Tubb. The motivation for doing so would have been to provide remotely monitor results improve accuracy and efficient communication with such an asset tracking and monitoring device (Tubb, ¶ [0003]).
As per Claims 2, 10, Zhang further discloses wherein the time information is the time at which the transmitter sends the broadcast packet ([see, e.g., wherein the period information, the time at which the broadcast receiving period and a broadcast sending period, [0007, 0088], and Fig. 3B]).  
As per Claims 3, 11, Zhang further discloses wherein the time information is the time at which the wireless device receives the broadcast packet ([see, e.g., wherein the period information, the time at which the broadcast receiving period and a broadcast sending period, [0007, 0088], and Fig. 3B]).
As per Claims 7, 15, Zhang further discloses wherein in the step of adjusting the target clock according to the time interval ([see, e.g., adjust a sending frequency in a broadcast sending period 2 and a broadcast receiving period 1, [0085, 0142], and Fig. 3A]) and the target value, the target clock is adjusted by using a sigma-delta modulation unit ([see, e.g., the duration adjusted by T.sub.b=T.sub.c+T.sub..sigma, [0160, 0164], and Fig. 3A])
As per Claims 8, 16,  Zhang appears to be silent to the instant claim, and however Tubb discloses wherein the wireless device is in the standby mode, and periodically wakes up to receive the broadcast packet according to the period of the target clock ([see, e.g., the clock for wakeup from the sleep mode of operation, [0322], Fig. 2B]).
In view of the above, having the system of Zhang and then given the well-established teaching of Tubb, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Zhang as taught by Tubb. The motivation for doing so would have been to provide remotely monitor results improve accuracy and efficient communication with such an asset tracking and monitoring device (Tubb, ¶ [0003]).
As per Claim 9, Zhang discloses a wireless device, having a target clock and receiving broadcast packets sent by a transmitter, 
the wireless device comprising: 
a wireless transceiver circuit sequentially receiving two broadcast packets ([see, e.g., wherein receive a broadcast packet, the duration of the broadcast sending period reaches the sending duration, and a next broadcast receiving period starts. In the next broadcast receiving period, receiving duration is still T.sub.r, and the foregoing step 301 to step 305 are repeatedly performed, (see, [0082, 0119, 0173, 0234], and Fig. 2, 4); and 
a processor electrically coupled to the wireless transceiver circuit and configured to obtain time information corresponding to each broadcast packet ([see, e.g., wherein receive a broadcast packet, two consecutive times for sending a broadcast packet, time at which the terminal receives the broadcast packet,  [0082, 0119], and Fig. 2]), 
the processor obtaining a time interval between the two broadcast packets according to the time information ([see, e.g., a time interval between two consecutive times for sending a broadcast packet,  [0085, 0119]) and 
adjusting the target clock according to the time interval and a target value (adjusting a sending frequency (i.e., target clock), the terminal determines a first sending frequency in a subsequent broadcast sending period (i.e., time interval), (see, [0085,0142, 0201-0206], and Fig. 3A, 4]). 
Zhang doesn’t appear explicitly disclose:  wherein the wireless transceiver circuit wakes according to the target clock. 
However, Tubb discloses wherein the wireless transceiver circuit wakes according to the target clock ([see, e.g., the clock for wakeup from the sleep mode of operation, [0322], Fig. 2B]).
In view of the above, having the system of Zhang and then given the well-established teaching of Tubb, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Zhang as taught by Tubb. The motivation for doing so would have been to provide remotely monitor results improve accuracy and efficient communication with such an asset tracking and monitoring device (Tubb, ¶ [0003]).
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Tubb, and further in view of Shenoi et al. (U.S. Patent Application Publication No. 2016/0112974), (“Shenoi”, hereinafter). 
As per Claims 4, 12, Zhang further discloses wherein in the step of adjusting the target clock according to the time interval and the target value ([see, e.g., wherein the period information, the broadcast receiving period and the broadcast sending period, [0007, 0088-0089], and Fig. 3B]). 
Zhang doesn’t appear explicitly disclose: a frequency error is obtained according to the time interval and the target value, and the target clock is adjusted according to a product of the frequency error and a preset frequency of the wireless device.
However, Shenoi discloses a frequency error is obtained according to the time interval and the target value, and the target clock is adjusted according to a product of the frequency error and a preset frequency of the wireless device ([see, e.g., wherein a frequency error, synchronizing a first clock located at a receiving side to a second clock located at a sending side including aligning the first clock to the second clock by adjusting a frequency of the first clock using an estimate of a frequency error, [0015, 0085]]. 
In view of the above, having the system of Zhang and then given the well-established teaching of Shenoi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Zhang as taught by Shenoi. The motivation for doing so would have been to provide estimates of clock offset results improve frequently exchanges of time-stamp timing events (Shenoi, ¶ [0049]).

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Tubb, and further in view of Ptasinski et al. (U.S. Patent Application Publication No. 2002/0041570), (“Ptasinski”, hereinafter). 
As per Claims 5, 13, Zhang doesn’t appear explicitly disclose: wherein when the time interval is greater than or equal to the target value, the frequency error is calculated according to
    PNG
    media_image1.png
    99
    283
    media_image1.png
    Greyscale
, and a frequency value of the target clock is decreased according to the target frequency error, wherein Err represents the frequency error, 
    PNG
    media_image2.png
    46
    114
    media_image2.png
    Greyscale
represents the time interval, and  
    PNG
    media_image3.png
    50
    138
    media_image3.png
    Greyscale
 represents the target value.  
However, Ptasinski discloses wherein when the time interval is greater than or equal to the target value, the frequency error is calculated according to
    PNG
    media_image1.png
    99
    283
    media_image1.png
    Greyscale
, and a frequency value of the target clock is decreased according to the target frequency error, wherein Err represents the frequency error, 
    PNG
    media_image2.png
    46
    114
    media_image2.png
    Greyscale
represents the time interval, and  
    PNG
    media_image3.png
    50
    138
    media_image3.png
    Greyscale
 represents the target value ([see, e.g., periodically calculates: frequency error=[(R.sub.2-R.sub.1)/M.sub.2-M.sub.1)]-1, disclosed, [0416]]). 
In view of the above, having the system of Zhang and then given the well-established teaching of Ptasinski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Zhang as taught by Ptasinski. The motivation for doing so would have been to provide dynamic adjustment of frame results improve transmission performance for a transmitting frame being transmitted from a transmitting station to a receiving station over a transmission medium (Ptasinski, ¶ [0011]).
As per Claims 6, 14, Ptasinski further discloses wherein when the time interval is less than the target value, the frequency error is calculated according to  Err = 1 - 
    PNG
    media_image4.png
    96
    132
    media_image4.png
    Greyscale
, and the frequency value of the target clock is increased according to the frequency error ([see, e.g., periodically calculates: frequency error=[(R.sub.2-R.sub.1)/M.sub.2-M.sub.1)]-1, disclosed, [0416]]).   
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      


/KHALED M KASSIM/Primary Examiner, Art Unit 2468